Name: Commission Regulation (EEC) No 3873/91 of 16 December 1991 fixing, for the 1992 fishing year, the overall foreseeable level of imports for the products subject to the supplementary trade mechanism in the fisheries sector
 Type: Regulation
 Subject Matter: trade policy;  Europe;  international trade
 Date Published: nan

 31 . 12. 91 Official Journal of the European Communities No L 363/31 COMMISSION REGULATION (EEC) No 3873/91 of 16 December 1991 fixing, for the 1992 fishing year, the overall foreseeable level of imports for the products subject to the supplementary trade mechanism in the fisheries sector the products concerned, dividing the share into four quar ­ terly instalments in accordance with Article 3 of Regula ­ tion (EEC) No 546/86 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 546/86 laying down detailed rules for applying the supplementary trade mechanism to fishery products ('), as amended by Regulation (EEC) No 237/87 (2), and in par ­ ticular Articles 2 and 3 thereof, Whereas Article 2 of Regulation (EEC) No 546/86 provides, in respect of a number of fishery products imported into Spain and Portugal, for the definition, in accordance with a specific method, of an overall foresee ­ able level of imports, distinguishing for each product an intra-Community share established in accordance with paragraph 3 of the said Article 2 ; Whereas the import quotas for products subject to quantitative restrictions were abolished for the Portuguese Republic ; whereas these products should therefore no longer be subject to the supplementary trade mechanism ; Whereas, for the purposes of the application of Regula ­ tion (EEC) No 546/86, the overall foreseeable level of imports and the intra-Community share relating thereto should be fixed for the 1992 fishing year and for each of HAS ADOPTED THIS REGULATION : Article 1 For each of the fishery products imported into Spain, the overall foreseeable level of imports and the intra ­ Community share relating thereto, divided into four quar ­ terly instalments, are hereby fixed for 1992 as set out in the Annex. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 December 1991 . For the Commission Manuel MARÃ N Vice-President (') OJ No L 55, 1 . 3. 1986, p. 47. Ã 2) OJ No L 25, 28 . 1 . 1987, p . 13 . No L 363/32 Official Journal of the European Communities 31 . 12. 91 ANNEX Overall level of imports, intra-Community share and quarterly instalments of Articles 2 and 3 of Regulation (EEC) No 546/86 1 . Imports from other Member States (tonnes) CN code Description Overall level of imports Intra-Community share increase by 15% Quarterly instalment 1 2 3 4 0302 50 10 ex 0302 50 90 0302 69 35 ex 0304 10 98 ex 0302 69 65 ex 0304 10 98 0302 69 85 ex 0302 69 98 ex 0304 10 98 ex 0304 10 31 ex 0305 62 00 0305 69 10 ex 0306 24 90 ex 0307 91 00 Certain species of cod (Gadus morhua, Gadus ogac) and fish of the species Boreogadus saida, fresh or chilled Hake of the species Merluccius merluccius, fresh or chilled Blue whiting (Micromesistius poutassou or Gadus poutassou), fresh or chilled Horse mackerel (Trachurus trachurus), fresh or chilled Fillets of certain species of cod (Gadus morhua, Gadus ogac) and fish of the species Boreogadus saida, fresh or chilled Certain species of cod (Gadus morhua, Gadus ogac) and fish of the species Boreogadus saida, non-dried, salted or in brine Spinous spider crab, live Venus clams, live, fresh or chilled 12 955 29 050 2 085 650 10 085 32 895 5 045 91 615 4 550 19 610 100 630 7 000 9 080 3 500 76 610 1 405 2 555 25 157 3 000 2 085 460 13 785 1 725 5 000 25 158 1 605 2 725 625 16 085 600 7 255 25 157 1 405 2 090 1 105 11 500 820 4 800 25 158 1 890 2 180 1 310 35 240 2. Imports from Portugal (tonnes) CN code Description Overall levelof imports Intra-Community share increase by 15% Quarterly instalment 1 2 3 4 ex 1604 13 10 ex 1604 20 50 ex 1902 20 10 Preserves and stuffed pasta (whether or not cooked or otherwise prepared) containing sardines of the species Sardina pilchardus 1 096 1 260 315 315 315 315